Exhibit 10.2 FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT This Fifth Amendment to Amended and Restated Credit Agreement (herein, the "Amendment") is entered into as of June28, 2007 by and among Learning Curve Brands, Inc. (formerly known as RC2 Brands, Inc.) ("LCB"), Learning Curve International, Inc. ("LCI"), The First Years Inc. ("TFY"), Racing Champions Worldwide Limited ("RCWL"; LCB, LCI, TFY, and RCWL being referred to herein collectively as the "Borrowers"), Harris N.A., as Administrative Agent, and the Lenders party hereto. PRELIMINARY STATEMENTS A.The Borrowers, the Lenders and the Administrative Agent entered into an Amended and Restated Credit Agreement dated as of September15, 2004 as heretofore amended (the "Credit Agreement").All capitalized terms used herein without definition shall have the same meanings herein as such terms have in the Credit Agreement. B.The Borrowers have requested that the Required Lenders (i) amend the Interest Coverage Ratio definition and (ii) amend the Restricted Payments definition, and the Lenders are willing to do so under the terms and conditions set forth herein. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: SECTION 1.AMENDMENTS Subject to the satisfaction of the conditions precedent set forth in Section 2 below, the Credit Agreement shall be and hereby is amended as follows: 1.1.The definition of "Interest Coverage Ratio" appearing in Section 5.1 of the Credit Agreement shall be amended and restated in its entirety to read as follows: "Interest Coverage Ratio" means, at any time the same is to be determined, the ratio of (a) EBITDA of the Company for the four consecutive fiscal quarters of the Company then ended minus Capital Expenditures during the same four fiscal quarters then ended to (b) Interest Expense of the Company for the same four fiscal quarters then ended plus Restricted Payments (other than up to $75,000,000 for Restricted Payments permitted by Section 8.12(iii) hereof) made during the same four fiscal quarters then ended." 2.2.Exhibit E to the Credit Agreement shall be amended and restated as set forth on Exhibit E attached hereto. SECTION 2.CONDITIONS PRECEDENT. The effectiveness of this Amendment is subject to the satisfaction of all of the following conditions precedent: 2.1.The Borrowers and the Required Lenders shall have executed and delivered this Amendment. 2.2.Legal matters incident to the execution and delivery of this Amendment shall be satisfactory to the Administrative Agent and its counsel. SECTION 3.
